MANDATE

THE STATE OF TEXAS

TO THE 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 30, 2013, the cause upon appeal to
revise or reverse your judgment between

AAA Free Move Ministorage, LLC, Appellant

V.

OIS Investments, Inc., Appellee

No. 04-11-00849-CV and Tr. Ct. No. 2010-CI-01619

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is REVERSED and the case is REMANDED to the trial court for
further proceedings consistent with this court’s opinion.

     It is ORDERED that appellant, AAA Free Move Ministorage, LLC,
recover the costs of this appeals from appellee, OIS Investments, Inc.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 17, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-11-00849-CV

                                AAA Free Move Ministorage, LLC

                                                     v.

                                      OIS Investments, Inc.

        (NO. 2010-CI-01619 IN 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $15.00   PAID          GOLDEN LAW
MOTION FEE                         $15.00   PAID          GOLDEN LAW
MOTION FEE                         $15.00   PAID          GOLDEN LAW
MOTION FEE                         $10.00   PAID          GOLDEN LAW
MOTION FEE                         $10.00   PAID          ALBERT W. VAN CLEAVE III
MOTION FEE                         $10.00   PAID          ALBERT W. VAN CLEAVE III
COPIES                              $8.00   PAID          PIPKIN OLIVER & BRADLEY
MOTION FEE                         $10.00   PAID          GREGORY T. VAN CLEAVE
COPIES                              $7.30   PAID          PIPKIN OLIVER & BRADLEY
MOTION FEE                         $10.00   E-PAID        ROBERT E. GOLDEN
MOTION FEE                         $10.00   PAID          ALBERT W. VAN CLEAVE III
MOTION FEE                         $10.00   PAID          ALBERT W. VAN CLEAVE III
REPORTER'S RECORD                  $55.00   PAID          N/A
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          A - $1 MOVE APT LOCATORS
INDIGENT                           $25.00   PAID          A - $1 MOVE APT. LOCATORS
FILING                            $100.00   PAID          A-$1 MOVE APT. LOCATORS
CLERK'S RECORD                    $499.00   PAID          N/A


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 17, 2015.

                                            KEITH E. HOTTLE, CLERK


                                            ____________________________
                                            Cynthia A. Martinez
                                            Deputy Clerk, Ext. 53853